STEVENS, Judge.
Bryan Hall, the plaintiff in the Superior Court, appeals from the granting of summary judgment in favor of Midway Chevrolet Company, a corporation.
In his Superior Court action Hall sued Midway and Motorists Insurance Corporation. The defendants, represented by separate counsel, filed separate motions for summary judgment. The Motorists Insurance motion was granted and a judgment in its favor was entered containing Rule 54 (b) language, 16 A.R.S. An appeal was taken to this Court. After the appeal became at issue, the case was transferred to the Arizona Supreme Court pursuant to Supreme Court Rule 47(e)(5), 17 A.R.S. That appeal was assigned Supreme Court cause number 10763.
In the meantime, the Midway motion for summary judgment was granted and a separate judgment was entered in favor of Midway. There was a timely appeal therefrom to this Court. At the time of the transfer of the appeal in relation to Motorists Insurance the appeal from the Midway judgment had not become at issue.
On 7 May 1973 the Arizona Supreme Court rendered its opinion in the Hall v. Motorists Insurance Corporation case reversing the granting of that summary judgment. [109 Ariz. 334, 509 P.2d 604. While the factual issues are not identical in the two appeals, the acts of a Mr. Davis are critical in both matters. The Supreme Court refers to Davis as “ * * * an employee of the automobile agency and an agent for the defendant [Motorists] insurance company”. It is our view that the factual problems which relate to Midway are adequately set forth in the Supreme Court’s opinion in the Motorists Insurance case and need not be repeated here.
On the strength of the Motorists Insurance opinion, the instant case is reversed with directions to vacate the judgment in favor of Midway Chevrolet Company and for further proceedings not inconsistent with the opinion of the Arizona Supreme Court or with this opinion.
DONOFRIO, P. J., and OGG, J., concur.